Citation Nr: 0033072	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to separate service connection for 
degenerative joint disease, right knee, status post 
arthroplasty, as secondary to the service-connected 
amputation, left leg, below the knee and loss of use of right 
leg.

2.  Entitlement to a temporary total rating based on 
convalescence following right lower extremity surgery.

3.  Entitlement to special monthly compensation based on 
anatomical loss of use of both legs at levels, or with 
complications, preventing natural knee action with prostheses 
in place.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1947.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  The veteran has been in receipt of a 100 percent rating, 
either on a combined schedular basis or on the basis of 
individual unemployability, including for service-connected 
below-the-knee amputation of the left leg and loss of use of 
the right leg, since October 1969. 

2.  Service connection has been established for the maximum 
ratable disability of the right lower extremity, loss of use.

3.  The veteran was in receipt of a 100 percent schedular 
rating during the period of convalescence due to right lower 
extremity surgery.

4.  The veteran has natural left knee action with prosthesis 
in place and he has use of the right knee from 10 to 40 
degrees, without pain.



CONCLUSIONS OF LAW

1.  The criteria for separate service connection for 
degenerative joint disease, right knee, status post 
arthroplasty, as secondary to the service-connected 
amputation, left leg, below the knee and loss of use of right 
leg, have not been met.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Codes 5107, 5162, 5165 (2000).

2.  A separate temporary total rating for convalescence 
following right lower extremity surgery, is not warranted.  
38 C.F.R. § 4.30 (2000).

3.  The criteria for special monthly compensation based on 
anatomical loss of use of both legs at levels, or with 
complications, preventing natural knee action with prostheses 
in place, have not been met.  38 U.S.C.A. § 1114(m) (West 
1991); 38 C.F.R. § 3.350(c)(1)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Separate Service Connection for Right Knee Disability

The veteran seeks entitlement to separate service connection 
for degenerative joint disease, right knee, status post 
arthroplasty as secondary to the service-connected disability 
of amputation, left leg, below the knee and loss of use of 
right leg.  The record reveals that service-connected 
disabilities, including of the right and left lower 
extremities, have been continuously rated 100 percent, either 
on a schedular basis or based on individual unemployability, 
since October 1969, prior to VA receipt of the veteran's 
claim for separate service connection for right knee 
arthritis.

A grant of separate service connection for the veteran's 
right knee disability, would require that the veteran's 
bilateral lower extremity disabilities be rated separately, 
since the current 100 percent rating includes evaluation of 
both of the veteran's lower extremities.  The amputation rule 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  For 
example the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, Diagnostic 
Code 5165.  This 40 percent evaluation may be further 
combined with evaluation for disabilities above the knee but 
not to exceed the above the knee amputation elective level.  
38 C.F.R. § 4.68.

If the veteran were to be assigned a separate rating for his 
right knee degenerative arthritis, the total of the ratings 
from each of the right lower extremity disabilities could not 
exceed the rating applicable for an amputation at the 
appropriate level.  As noted above, the veteran has an 
ankylosed right ankle, a right total knee replacement with 
severely restricted right knee range of motion, scars and 
other right lower leg disability residual of the inservice 
shell fragment wound.  All of the veteran's right lower 
extremity disabilities are from the right knee and below.  
Accordingly, the veteran would not be entitled to a rating in 
excess of 60 percent which is for assignment for an 
amputation at the middle of the thigh.  See Diagnostic Code 
5162.

With respect to the veteran's left lower extremity, the 
veteran has a below the left knee amputation permitting use 
of prosthesis.  Specifically, on the most recent VA 
examination of record, in July 1998, the examiner's clinical 
conclusion was "[l]eft below knee amputation with prosthesis 
satisfactory despite the short stump."  Accordingly, the 
veteran would not be entitled to a rating in excess of 40 
percent for his left lower extremity disability.  See 
Diagnostic Code 5165.

Since under the amputation rule, the veteran's combined 
disability of the right lower extremity cannot exceed 60 
percent and the combined disability of the left lower 
extremity cannot excess 40 percent, it would not be to the 
benefit of the veteran to have a separate service-connected 
right knee disability.  A 60 percent and a 40 percent, plus 
the addition of the bilateral factor would only entitle the 
veteran to a total combined rating of 80 percent.  

Since the veteran's current 100 percent disability rating for 
the combined disability of the right and left lower 
extremities provides the veteran a greater benefit, the Board 
finds that separate service connection for degenerative joint 
disease, right knee, status post arthroplasty as secondary to 
the service-connected disability of amputation, left leg, 
below the knee and loss of use of right leg is not warranted.

II.  Temporary Total Rating for Convalescence

The veteran's representative claims that the veteran is 
entitled to a separate temporary total rating for 
convalescence due to the July 1997 right knee surgery.  The 
regulation 38 C.F.R. § 4.30 provides for a temporary total 
rating following hospitalization when convalescence is 
required. 

However, the veteran has already had a 100 percent rating in 
effect for service-connected disabilities, to include of his 
lower extremities, effective since October 1969.  Since the 
veteran already had a total rating in effect for disability 
which included the right lower extremity; the veteran can not 
be given another 100 percent for the same disability for the 
same period.  Accordingly, the veteran's claim for a separate 
temporary total rating due to right lower extremity surgery 
in July 1997 must be denied.

III.  Special Monthly Compensation 

The veteran's representative maintains that the veteran is 
entitled to a higher level of special monthly compensation.  
The veteran currently is receiving special monthly 
compensation based on loss of use of both feet under 
38 U.S.C.A. § 1114(l).  The veteran's representative asserts 
that the veteran is entitled to special monthly compensation 
based on anatomical loss or loss of use of both legs at 
levels, or with complications, preventing natural knee action 
with prostheses in place, under 38 U.S.C.A. § 1114(m).  

The Board notes that the record clearly shows that the 
veteran has natural knee action on the left with use of 
prosthesis.  The record also shows that the veteran has use 
of his right knee, with restricted range of motion.  Range of 
motion of the right knee was from 10 degrees to 40 degrees on 
VA examination in July 1998.  The veteran clearly does not 
have disability of the lower extremities which is equivalent 
to loss of use of both legs preventing natural knee action.  
Consequently, the veteran does not meet the physical criteria 
for special monthly compensation under 38 U.S.C.A. § 1114(m). 

However, the veteran's representative argues that since the 
veteran already has a 100 percent rating in effect for the 
service-connected disabilities of the lower extremities, if 
he were also awarded a temporary 100 percent rating under 
38 C.F.R. § 4.30 the veteran would be entitled to a one full 
step increase in the level of special monthly compensation 
under 38 C.F.R. § 3.350(f)(4).  

As noted above, the veteran is not entitled to a separate 
temporary total rating for convalescence due to his right 
knee surgery.  Regardless, 38 C.F.R. § 3.504(f)(4) provides 
that a veteran who is entitled to special monthly 
compensation under 38 U.S.C.A. § 1114 paragraphs (l) through 
(n) and who has additional single permanent (emphasis added) 
disability independently ratable at 100 percent will be 
afforded entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114.

Even if the veteran were entitled to a separate temporary 
total rating due to convalescence following the July 1997 
surgery, the veteran would not meet the requirements for a 
higher rate of special monthly compensation since 38 C.F.R. 
§ 3.504(f)(4) only provides for an increase in the rate when 
the additional 100 percent is permanent.  A temporary total 
rating for convalescence is by its very nature, temporary.

Since the veteran is not entitled to special monthly 
compensation based on anatomical loss of use of both legs at 
levels, or with complications, preventing natural knee action 
with prostheses in place on any basis, his claim must be 
denied.



ORDER

Entitlement to separate service connection for degenerative 
joint disease, right knee, status post arthroplasty as 
secondary to the service-connected amputation, left leg, 
below the knee and loss of use of right leg, is denied.

Entitlement to a temporary total rating based on 
convalescence is denied.

Entitlement to special monthly compensation based on 
anatomical loss of use of both legs at levels, or with 
complications, preventing natural knee action with prostheses 
in place, is denied.


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 

